DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 8 – 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatters et al. (Patent No.: US 9,938,692 B2).
Regarding claim 1, Shatters discloses a method for estimating load weights for an implement of a work vehicle during automated boom movement (estimated payload weight determined by angular acceleration of an implement, See Abstract), the method comprising:

receiving, with the one or more computing devices, load-related data associated with a load weight for the implement as the boom is moved across the angular range of boom positions (Based on comparison of arm angle and weight range 102 and 116, FIG. 4);
identifying, with the one or more computing devices, at least one measurement region within the angular range of boom positions associated with a phase of the automated boom movement operation during which a boom velocity of the boom is maintained substantially constant (Similarly, “The acceleration zone 88 is provided to allow the lift arms 28 to accelerate and then reach an approximately constant lift arm angular velocity as the implement 24 moves through the weight range 90 where the controller 50 may use a hydraulic pressure differential to estimate the payload weight.” col. 8, lines 10-49); and
determining, with the one or more computing devices, a region load weight the at least one measurement region based on the load-related data (118, FIG. 4).

Regarding claim 2, Shatters discloses the method, wherein the automated boom movement operation comprises an acceleration phase during which the boom velocity is increased, a constant speed phase during which the boom velocity is maintained substantially constant, and a declaration phase during which the boom velocity is decrease (114, FIG. 4 and col. 8, lines 10-49).
Regarding claim 3, Shatters discloses the method, wherein a plurality of measurement regions are defined across the angular range of boom positions, the plurality of measurement regions comprising at least one first measurement region associated with the acceleration phase of the automated boom movement region, at least one second measurement region associated with the constant speed phase of the automated boom movement, and at least one third measurement region associated with the deceleration phase of the automated boom movement region (84-92; FIG. 3 and col. 8, lines 10-49).

Regarding claim 4, Shatters discloses the method, wherein identifying the at least one measurement region comprises identifying the at least one second measurement region as being associated with the phase of the automated boom movement operation during which the boom velocity is maintained substantially constant, and wherein determining the region load weight for the at least one measurement region comprises determining a region load weight for the at least one second measurement region based on the load-related data received as the boom is moved across the at least one second measurement region (84-92; FIG. 3 and col. 8, lines 10-49).

Regarding claim 5, Shatters discloses the method, further comprising disregarding the load-related data received as the boom is moved across the at least one first measurement region and the at least one third measurement region 84-92; FIG. 3 and col. 8, lines 10-49).
Regarding claim 8, Shatters discloses the method, further comprising calculating a final load weight for the implement based on the region load weight for the at least one measurement region (84-92; FIG. 3 and col. 8, lines 10-49).

Regarding claim 9, Shatters discloses the method, wherein calculating the final load weight for the implement comprises averaging the region load weight determined for the at least one measurement region to calculate the final load weight (84-92; FIG. 3 and col. 8, lines 10-49).

Regarding claim 10, Shatters discloses the method, wherein receiving the load-related data comprises receiving sensor data associated with at least one of a pressure of hydraulic fluid supplied to or within a boom cylinder of the work vehicle, a position of the boom, a position of the implement, the boom velocity, a velocity of the implement, a temperature of the hydraulic fluid, an inclination angle of the work vehicle, or at least one of speed or acceleration of the work vehicle (114, FIG. 4).

Regarding claim 11, Shatters discloses the method, further comprising receiving an input associated with a request by an operation of the work vehicle to automatically move the boom to the final position (60, FIG. 2).


Regarding claim 12, Shatters discloses a system for estimating implement load weights for a work vehicle during automated boom movement, the system comprising:
a lift assembly including a boom (lift arm 28, FIG. 1) and an implement coupled to the boom (24, FIG. 1);  	
a controller configured to control the operation of the lift assembly (50, FIG. 2), the controller including a processor and associated memory, the memory storing instructions, that when implemented by the processor (52, 56, 58; FIG. 2) configure the controller to:
receive an input (70, FIG. 2) associated with initialing an automated boom movement operation during which the boom is to be automatically moved across an angular range of boom positions from a starting position to a final position (84, 86; FIG. 3);
control an operation of at least one component of the work vehicle to automatically move the boom across the angular range of boom positions (84-86, FIG. 3);
receive load-related data associated with a load weight for the implement as the boom is moved across the angular range of boom positions (116, FIG. 4);
identify at least one measurement region within the angular range of boom positions associated with a phase of tire automated boom movement operation during which a boom velocity of the boom is maintained substantially constant (Similarly, “The acceleration zone 88 is provided to allow the lift arms 28 to accelerate and then reach an approximately constant lift arm angular velocity as the implement 24 moves through the weight range 90 where the controller 50 may use a hydraulic pressure differential to estimate the payload weight.” col. 8, lines 10-49); and


Regarding claim 13, Shatters discloses the system, wherein the automated boom movement operation comprises an acceleration phase during which the boom velocity is increased, a constant speed phase during which the boom velocity is maintained substantially constant, and a declaration phase during which the boom velocity is decreased (114, FIG. 4 and col. 8, lines 10-49).

Regarding claim 14, Shatters discloses the system, wherein a plurality of measurement regions are defined across the angular range of boom positions, the plurality of measurement regions comprising at least one first measurement region associated with the acceleration phase of the automated boom movement region, at least one second measurement region associated with the constant speed phase of the automated boom movement, and at least one third measurement region associated with the deceleration phase of the automated boom movement region (84-92; FIG. 3 and col. 8, lines 10-49).


Regarding claim 15, Shatters discloses the system, wherein the controller is configured to determine the region load weight for the at least one measurement region by determining a region load weight for the at least one second measurement region based on the load-related 

Regarding claim 16, Shatters discloses the system, wherein the controller is further configured to disregard the load-related data received as the boom is moved across the at least one first measurement region and the at least one third measurement region (84-92; FIG. 3 and col. 8, lines 10-49).

Regarding claim 19, Shatters discloses the system, wherein the controller is further configured to calculate a final load weight for the implement based on the region load weight for the at least one measurement region (84-92; FIG. 3 and col. 8, lines 10-49).

Regarding claim 20, Shatters discloses the system, wherein the controller is configured to calculate the final load weight by averaging the region load weight determined for the at least one measurement region (84-92; FIG. 3 and col. 8, lines 10-49).

Allowable Subject Matter
Claims 6, 7, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663